Citation Nr: 1219200	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  05-07 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a fracture of the left foot, currently evaluated as 10 percent disabling. 

2.  Entitlement to an initial evaluation in excess of 10 percent for neuralgia, left lower extremity, associated with fracture, left foot. 

3.  Entitlement to a compensable evaluation for right knee bursitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968, April 1969 to August 1971, and May 1978 to February 1993. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2004 and August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The February 2004 rating decision, in part, denied compensable evaluations for fracture, left foot, and right knee bursitis (then identified as right knee lateral collateral ligament syndrome).  The August 2005 rating decision granted service connection for neuralgia, left lower extremity, associated with fracture, left foot.  

A September 2005 rating decision increased the evaluation for fracture of the left foot to 10 percent. As higher schedular evaluations for this disability is possible, the issue of entitlement to a rating in excess of 10 percent for a fracture of the left foot disability remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned Veterans Law Judge in September 2010.  A transcript of that hearing is in the claims file.

In a January 2011 decision, the Board remanded these issues for additional development.

The issue of entitlement to a compensable evaluation for right knee bursitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected left foot fracture is productive of pain with additional pain on use, tenderness, and functional impairment resulting in a disability picture that more nearly approximates that of a moderate severe fracture of the left foot injury. 

2.  The Veteran's left foot disability has been manifested by mononeuropathy of the left foot that has approximated no more than mild incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for the service-connected left foot fracture have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2011).

2.  The criteria for an initial rating in excess of 10 percent for neuralgia, left lower extremity, associated with fracture, left foot have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.124a, Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a May 2003 letter, prior to the date of the issuance of the appealed February 2004 and August 2005 rating decisions.  The May 2003 letter explained what information and evidence was needed to substantiate a claim for an increased rating.

A March 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the February 2012 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental statement of case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, private treatment records, and the Veteran's August 2003, October 2004, July 2007 and February 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf and the Veteran and his wife's hearing testimony.  

The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Increased Ratings Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular Diagnostic Code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing the claim for a higher rating, VA must consider which Diagnostic Code or Codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).






I.  Entitlement to an increased evaluation for a fracture of the left foot, currently evaluated as 10 percent disabling.

In this case, the Veteran is currently assigned a 10 percent disability rating for a fracture of the left foot under 38 C.F.R. § 4.71a, Diagnostic Code 5284, effective April 9, 2003.

Under Diagnostic Code 5284, a 10 percent rating is warranted for a foot injury which is moderate in degree.  A 20 percent rating is warranted for a moderately severe injury.  A 30 percent rating is warranted for a severe injury.  A 40 percent rating may be assigned if there is actual loss of use of the foot. 

The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc." Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id.  at 828.

Additionally, the Board will also consider whether the Veteran's disability may be evaluated under a different diagnostic code. 

Under Diagnostic Code 5282, a hammer toe of a single toe warrants a noncompensable rating but when involving all toes, unilaterally, without claw foot, a 10 percent rating is the maximum rating assignable.  As such Diagnostic Code 5282 cannot serve as a basis for an increased rating. 

Under Diagnostic Code 5276 for evaluation of pes planus, a 10 percent rating is assigned for moderate unilateral or bilateral symptoms of pes planus to include weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of the feet. 

A 20 percent (unilateral) or 30 percent (bilateral) rating is granted for severe symptoms of pes planus to include objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, or characteristic callosities. 

A 30 percent (unilateral) or 50 percent (bilateral) rating is warranted for pronounced symptoms to include marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40  and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 

Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. 

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Veteran underwent a VA examination in August 2003.  The Veteran reported pain in his left foot if he tried to stand longer than a few minutes on concrete or asphalt surfaces.  He occasionally noted a sharp shooting pain from the top/lateral part of the foot upwards into the anterior calf which seemed to occur spontaneously and resolve as well.  He did not use braces, crutches, special shoes or other assistive devices.  He did not undergo any surgery after his initial surgery for removal of a fractured left navicular bone in 1983.  He took over the counter ibuprofen for relief.  On examination, there was a 3cm healed incision site of the lateral aspect of the left foot.  Otherwise no abnormality or symmetry was noted.  The ankles had normal alignment and were nontender.  Posture at rest and walking was normal and he was able to toe and heel walk.  X-rays demonstrated minimal calcaneal Achilles spur in the AP and lateral views of the left foot.  The diagnosis was residuals of navicular fracture, calcaneal spur.

The Veteran underwent a VA examination in October 2004.  The Veteran reported pain in his left foot that had worsened in the last year.  Shooting pain generated from the base of the left 4th toe, radiating up to the lateral side of his thigh.  He reported that the pain was severe and "cutting".  He lost balance when he felt the pain and had a fall recently because of the pain.  At rest he did not feel the pain.  He had flare ups twice per week that lasted days which were precipitated by stepping on hard surfaces or long standing and walking.  He reported that he could not walk during these flare-ups.  He ordered a walker himself for support during these flare-ups.  He wore sneakers with moderate relief.  It had moderate effects on his employment.  On examination, the feet were symmetrical in appearance with good alignment.  The skin of his feet was supple without ulcerative or ischemic lesions.  Each toe had 0 to 20 degrees dorsiflexion, 0 to 45 degrees plantar flexion, 0 to 30 degrees inversion and 0 to 20 degrees eversion.  Joints were not affected by pain on motion.  No change was noted with repeated and resisted movements on examination.  There was pain upon pressure over the base of the 4th and 5th toe.  He had normal gait and standing posture.  There were no callosities, breakdown or unusual shoe wear pattern that would indicate abnormal weight bearing.  Posture on standing, squatting, supination, pronation and rising on toes and heels was normal.  There was a bony protrusion over the first phalange with no tenderness.  X-rays demonstrated minimal calcaneal Achilles spur of the left foot.  The diagnosis was residuals of left foot navicular fracture, calcaneal spur and left foot tendonitis.

The Veteran underwent a VA examination in June 2007.  He reported constant pain from the bottom of his foot radiating up along the lateral aspect of the lower extremity to the middle of the thigh.  The pain only used to be present upon going up stairs but became constant 2 to 3 years ago.  On good days it was a 3/10 on the pain scale but on bad days it was a 7/10 at rest and 8/10 on ambulation.  There was sometimes some tingling and numbing in the foot.  Aspirin seemed to help the best.  During flare-ups, he had no decrease in range of motion or foot function but he had decreased endurance to prolonged ambulation.  He did not use assistive devices but did wear tennis shoes.  He walked with pain and had to rest after about every block.  He had normal stance and ambulation with no antalgic gait.  There was a normal anatomy of both feet with no tenderness and normal gait.  He had a mild antalgic gait when he left the examination room.  There was no evidence of painful motion, edema, instability, weakness or tenderness but there was mild pain at the end of left ankle eversion.  There was no unusual shoe pattern that would indicate abnormal weight bearing.  X-rays revealed minimal calcaneal Achilles spur.  The diagnosis was a fractured left foot status post surgery with residuals and left foot mononeuropathy.

The Veteran underwent a VA examination in February 2011.  The Veteran reported constant pain in his left foot since the initial injury which had gotten progressively worse.  He also had intermittent severe pain which radiated up to his leg when he "stepped on it wrong".  There was no swelling, heat, redness or stiffness.  He identified pain (while standing, walking and at rest) fatigability (standing and walking), weakness (standing, walking), and lack of endurance (standing and walking).  He had weekly or more often flare-ups of foot joint disease which lasted 1 to 2 days.  This precipitated stair climbing or descending and walking on uneven surfaces.  The flare-ups increased his impairment.  He had functional limitations of being able to stand for 15 minutes walk for 50 yards.  He used a cane and a walker.  The efficacy of corrective shoes, shoe inserts or braces was fair.  He limped when using a cane.

On examination, there was no evidence of swelling, instability, weakness or abnormal weight bearing.  There was evidence of painful motion and tenderness with objective evidence in dorsiflexion and plantar proximal arch and anterior medial heel.  X-rays revealed no evidence of fracture or dislocation.  Soft tissue was unremarkable and there were no significant arthritic changes.  It was an unremarkable study of the left foot.  There was a minimal calcaneal Achilles spur but otherwise a negative left foot with normal size of tarsal navicular.  The MP and IP joints and bony trabecular were within normal limits.  There was a normal size tarsal navicular and soft tissue and minimal calcaneal Achilles spur in the AP and lateral views of the left foot.  The diagnosis was chronic plantar fasciitis of the left foot status post remote fracture.  It had significant occupational effects of decreased mobility and pain.  It had mild effects on chores and shopping.  There were moderate effects on exercise and recreation and severe effects on sports.  There were no effects on travelling, feeding, bathing, dressing, grooming, toileting and driving.

In order to be evaluated at 20 percent disability rating or higher under Diagnostic Code 5284, the Veteran's left foot disability would have to be at least moderately severe.  

The Board finds that a 20 percent disability is warranted as the medical evidence of record shows that the Veteran has chronic plantar fasciitis of the left foot status post remote fracture with pain and tenderness which with flare-ups which resulted in moderate to severe functional impairment.  The Veteran's most recent VA examination in February 2011 demonstrated that the Veteran's left foot disability had significant occupational effects of decreased mobility and pain.  There was also objective evidence of painful motion and tenderness.  He also used a cane, walked with a limp and was limited to walking 50 yards and standing for 15 minutes. 

There does not appear to be any evidence of marked deformity of any other part of the foot, to include marked pronation, or indication of swelling on use and there is no edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability as indicated by the February 2011 VA examiner.  However, it does appear to be significant that the severity of the disability increases with use, thus suggesting some additional functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Although the evidence does not clearly show that the criteria for a 20 percent rating have been met, the Board finds that, by resolving all reasonable doubt in the Veteran's favor, the overall disability picture more nearly approximates the criteria for the next higher rating of 20 percent.  38 C.F.R. § 4.7.  

The Board further finds, however, that the clear preponderance of the evidence is against entitlement to an initial rating in excess of 20 percent.  As noted above, there is no persuasive evidence of marked pronation, extreme tenderness, marked inward displacement or severe muscle spasm of the tendo Achilles.  There is also no evidence of a severe foot injury.  Therefore, the Board finds that a 30 percent rating for bilateral plantar fasciitis under Diagnostic Codes 5276 or 5284 or any other potentially applicable Code is not warranted.  38 C.F.R. §§ 4.7, 4.21.

Thus, for all the foregoing reasons, the Board finds that, a 20 percent, but no higher, rating for a left foot fracture, is warranted.


II.  Entitlement to an initial evaluation in excess of 10 percent for neuralgia, left lower extremity, associated with fracture, left foot.

As noted above, an August 2005 rating decision granted service connection for neuralgia, left lower extremity, associated with fracture, left foot under Diagnostic Code 8520.

Under Diagnostic Code 8520, a 10 percent rating is warranted when there is mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately severe incomplete paralysis; 60 percent is assigned when there is severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted when there is complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  See nerve involved for diagnostic code number and rating.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2011). 

The Veteran underwent a VA examination in August 2003.  He occasionally noted a sharp shooting pain from the top/lateral part of the foot upwards into the anterior calf which seemed to occur spontaneously and resolve.  

The Veteran underwent a VA examination in October 2004.  The Veteran reported pain in his left foot that had worsened in the last year.  Shooting pain generated from the base of the left 4th toe, radiating up to the lateral side of his thigh.  

The Veteran underwent a VA nerves examination in July 2007.  The examiner noted that the Veteran developed on and off shooting pains when going up stairs from the bottom of his left foot radiating up along the lateral aspect of the lower extremity.  Over the last 3 years the pain had been constant at a 3/10 at rest and a 7-8/10 when walking.  He experienced occasional shooting pains when stepping wrong.  He had not undergone any treatment for neuropathy.  He also had bilateral foot tingling and off and on numbness.  There were currently no treatment, response or side effects for his peripheral neuropathy.  He had dysesthesia (pain) and paresthesia (tingling numbness off and on).  The Veteran described these symptoms as very painful as he had to rest after every block when walking.  On examination, the Veteran was diagnosed with post surgery mononeuropathy, left foot.  He did not have paralysis, neuritis or neuralgia and there was no muscle wasting or atrophy.  He did have sensory neuropathy.  He had a slight decrease monofilament of the sole on the left forefoot. He had decreased left aquile deep tendon reflex.  He did not have drop foot.  He had mild pain at the end of eversion.  Left ankle range of motion revealed dorsiflexion from 0 to 20 degrees, plantar flexion from 0 to 45 degrees, inversion from 0 to 30 degrees and eversion from 0 to 20 degrees.  The examiner noted that there was no decrease in range of motion or joint function after repetitive movements.  He did not have an antalgic gait when he arrived from the reception area to the examining room but exited the examining room with a mild antalgic gait.  The diagnosis was post surgery mononeuropathy, left foot.

The Veteran underwent a VA examination in February 2011.  The Veteran reported constant pain in his left foot since the initial injury which had gotten progressively worse.  He also had intermittent severe pain which radiated up to his leg when he "stepped on it wrong". On examination, there was no evidence of swelling, instability, weakness or abnormal weight bearing.  He identified pain, fatigability, weakness, and lack of endurance.  There was evidence of painful motion and tenderness with objective evidence in dorsiflexion and plantar proximal arch and anterior medial heel.  He limped and used a cane.  Sensory testing of the lower extremities revealed a slight decreased light touch plantar surface of the left foot.  Pin prick, position and vibration testing was normal.  The examiner noted that the Veteran was a diabetic and "could have some mild sensory neuropathy".  

As noted above, the Veteran has been assigned an initial 10 percent disability evaluation under Diagnostic Code 8520.  A higher evaluation would require at least moderate incomplete paralysis.

The Veteran's neurological impairment has been shown to be manifested by intermittent severe pain which radiated up to his leg.  Sensory testing of the lower extremities did reveal a slight decreased light touch plantar surface of the left foot.  However, pin prick, position and vibration testing was normal.  The examiner also specifically characterized the Veteran's sensory neuropathy as "mild".  

Thus, the Board finds that the evidence does not support a finding that the left foot neuropathy causes more than mild incomplete paralysis.  

Given the presence of relatively mild symptomatology, a rating based on mild incomplete paralysis is appropriate and a rating based on moderate incomplete paralysis is not warranted.  Thus, the criteria for an initial rating in excess of 10 percent have not been met at any time since the effective date of service connection.


Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's left foot disabilities is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun. 


ORDER

Entitlement to a 20 percent rating for a fracture of the left foot is granted.

Entitlement to an initial evaluation in excess of 10 percent for neuralgia, left lower extremity, associated with fracture, left foot is denied. 


REMAND

The issue of entitlement to a compensable evaluation for right knee bursitis was remanded for additional development by the Board in January 2011.  This remand instructed the Veteran to be scheduled for a VA examination to determine the current severity of his right knee bursitis disability.  The remand instructions specifically requested that the examination should comply with AMIE protocols for the appropriate examination and specifically address whether any functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated as a result of any of the right knee bursitis disability.  

The Veteran was afforded a February 2011 VA examination as a result of the January 2011 remand.  When examining the Veteran's knee, the examiner noted that there was tenderness over his knee cap and medially.  There was no crepitation, no mass behind the knee, no clicks or snaps, no grinding, no instability, no patellar abnormality, no meniscus abnormality, no abnormal tendons or bursae and no other knee abnormalities.  There was no joint ankylosis.  A right knee x-ray series was within normal limits.

While the Veteran was afforded this VA examination per the January 2011 remand instructions, the Board notes that the VA examiner did not conduct range of motion studies of the right knee (expressed in degrees), noting the exact measurements for flexion and extension.

If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  Accordingly, another VA examination is necessary to determine the current severity of the Veteran's right knee disability in accordance with AMIE protocols for a knee examination which also specifically address whether any functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated as a result of any of the right knee bursitis disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right knee disability. The entire claims file, including a copy of this remand, should be made available to the examiner for review.

The examiner should conduct range of motion studies of both knees (expressed in degrees), noting the exact measurements for flexion and extension.  If pain on motion in either knee is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins.  Tests of joint motion against varying resistance should be performed on both knees.  The extent of any incoordination, weakened movement and excess fatigability on use of the right knee should be described.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion. 

The examiner should specifically indicate the presence or absence of any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe. 

The examiner should also indicate whether the Veteran experiences dislocation the right knee, and if so, whether such dislocation is accompanied by frequent episodes of locking, pain and/or effusion into the joint.  The examiner should also indicate whether there is impairment of the tibia and fibula, to include nonunion of, with loose motion, requiring a brace; or malunion of, manifested by slight, moderate or marked knee or ankle disability. 

The examiner should discuss the effect that the Veteran's right knee disability has on his ability to work. 

The examiner should set forth all examination findings, together with the complete rationale for the comments expressed, in a printed report. 

3.  After completion of all appropriate development, readjudicate the Veteran's claim.  If the action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case that contains a summary of the relevant evidence and a citation and discussion of the applicable laws and regulations.  He should also be afforded the opportunity to respond to that supplemental statement of the case before the claim is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 

(West Supp. 2011).


______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


